Filed 12/16/22 In re P.G. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re P.G., a Person Coming                                  B319907
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             17CCJP00200C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

D.G.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Nancy A. Ramirez, Judge. Conditionally
reversed and remanded.
      David M. Yorton, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Sally Son, Deputy County Counsel, for
Plaintiff and Respondent.

                  ___________________________

                      I. INTRODUCTION

      D.G. (father) appeals from orders denying his request,
pursuant to Welfare and Institutions Code 1 section 388, to
withdraw his waiver of reunification services and terminating his
parental rights over the child P.G., born in 2013 (child), pursuant
to section 366.26. We will conditionally reverse and remand for
the juvenile court to apply the correct legal standard in
adjudicating father’s motion to withdraw his waiver of
reunification services.

                       II. BACKGROUND

A.    Prior Dependency Jurisdiction

      In December 2017, the juvenile court sustained a
dependency petition regarding the child and her younger brother
K.G., which alleged that their mother H.D. (mother) had a
history of substance abuse and that mother and father had a


1     Further statutory references are to the Welfare and
Institutions Code.




                                 2
history of domestic violence.2 The child was ordered suitably
placed with maternal grandparents and the parents received
family reunification services. Maternal grandparents had cared
for the child since her birth.
       The juvenile court subsequently terminated jurisdiction,
granted mother sole physical custody of the child, granted the
parents joint legal custody, and granted monitored visitation for
father.

B.    Current Dependency Proceeding

       On July 20, 2020, the Department filed a section 300
petition, alleging that the child was at risk of serious physical
harm because of mother’s criminal activity and her history with
drugs and failure to comply with court-ordered services.
       In August 2020, the child referred to father and mother by
their first names. She reported not knowing whether she enjoyed
spending time with father but was happy at maternal
grandparents’ home.
       In a jurisdiction/disposition report, filed in August 2020,
the Department stated that it would assess whether the child
should remain in the care of maternal grandparents under legal
guardianship.
       On October 9, 2020, the Department filed an amended
section 300 petition which alleged that father’s history of
substance abuse, domestic violence, and inability to provide the
child with basic necessities placed the child at risk of serious
physical harm.

2      K.G. is not at issue in this appeal and mother is not a party
to this appeal.




                                 3
      In a last minute information report filed October 14, 2020,
father stated that he “‘does not mind if . . . [m]aternal
[g]randparents ha[ve] full legal guardianship over the children as
long as he maintained some of his rights.’” Specifically, father
wanted to have unmonitored visitation with the child. Maternal
grandmother reported that father visited “‘on and off’” during
weekends. Maternal grandmother was willing to provide
permanency to the child, either through adoption or legal
guardianship.
      On October 15, 2020, the juvenile court sustained the
counts alleging that mother endangered the children with her
criminal activity and that father was unable to provide basic
necessities.
      In a last minute information report filed November 2, 2020,
maternal grandmother reported that father was “‘okay’” with the
child being adopted. Father stated he had a good relationship
with maternal grandparents and appreciated what they did for
the children.
      In a last minute information report filed December 17,
2020, the Department reported that father approved of the child
remaining in maternal grandparents’ care and approved of the
maternal grandparents being granted legal guardianship.
Maternal grandmother was also open to a legal guardianship.
      On December 18, 2020, father executed and filed a waiver
of reunification services for the child. Father’s counsel signed a
declaration stating that he had explained father’s rights to him.
      At the December 18, 2020, disposition hearing, the juvenile
court asked father whether he understood that he was “giving up
the right to have services that could help [him] regain custody of
[the child].” Father stated he understood. Father also confirmed




                                4
that he had either signed the form or authorized his attorney to
do so. The court stated that father had entered into a valid
waiver and then later issued an order finding that father’s waiver
was knowing, intelligent, and voluntary. The court observed that
“as to disposition, father is waiving reunification services and is
in agreement with a plan of legal guardianship by the maternal
grandparents.”
       At the March 1, 2021, disposition hearing, the juvenile
court declared the child a dependent of the court, ordered the
child suitably placed, and set the matter for a permanency plan
hearing under section 366.26.

C.    Subsequent Reports

      In a section 366.26 report filed on June 11, 2021, the
Department reported that maternal grandparents were
interested in and willing to adopt the child and the child reported
feeling “‘good’” about being adopted. The Department identified
the permanent plan for the child to be adoption.
      At the June 28, 2021, hearing, the court advised father that
the Department recommended adoption as the permanent plan.
Father responded that “this is the first time they are telling me
about adopting [the child]. . . . [N]o one told me about adoption.”
The court ordered the Department to re-interview maternal
grandparents regarding adoption, refer the case to the Children’s
Consortium for a post adoption agreement, and work with father
regarding visitation.
      In a section 336.26 report filed on September 23, 2021, the
Department reported maternal grandparents remained
committed to adopting the child. According to the maternal




                                 5
grandparents, father stated, on more than one occasion, that he
was in agreement with the adoption plan.
      In a last minute information report filed December 27,
2021, the Department reported that the child had sporadic visits
with father once per weekend for one to three hours. The child
engaged “‘okay’” with father but did not want to live with either
parent and wished to remain in maternal grandparents’ care.
Father reported the visits were “okay” and that he “hangs out”
while the child and half-sibling played.
      In a last minute information report filed February 25, 2022,
maternal grandmother stated that the child viewed maternal
grandparents as her mother and father. The Department
concluded that the child had a special bond and attachment to
maternal grandparents and disrupting that bond could have long
lasting emotional effect on the child. It once again recommended
adoption by maternal grandparents as the permanent plan.

D.    Section 388 Petition and Reports

       On February 22, 2022, father filed a petition, pursuant to
section 388, to change the court’s prior December 18, 2020, order,
and allow father to withdraw his prior waiver. According to
father, the order entered on that date “should be changed”
because he had filed his prior waiver of reunification services
“with the understanding that the recommended permanent plan
for [child] was legal guardianship with her caretakers/maternal
grandparents, as he wish[ed] to maintain their [sic] parental
relationship.” Father also explained that the change he
requested was in the child’s best interest.




                                6
      In a section 388 response report, filed April 1, 2022, the
Department reported that father was not consistent in his visits
with the child and the child did not have a bond with him. The
child was not comfortable with father and was not sad when
father left. Father acknowledged that the child was happy in
maternal grandparents’ care, but complained that no one had
taken the time to observe his bond with the child.
      The child did not recall living anywhere other than with
maternal grandparents. She was very comfortable with being
adopted by maternal grandparents. She would not be sad if she
did not live with mother and father because she “‘[didn’t] know
them a lot.’”
      In a last minute information filed April 12, 2022, the child
stated she was not comfortable with father because she was
“‘kinda’” scared of him. The child reported that father would yell
at half-sibling and she was concerned that he would yell at her
too.

E.    Section 388 and 366.26 Hearing

       On April 13, 2022, the juvenile court conducted a hearing
on father’s section 388 petition. Father’s counsel argued that the
court should grant the petition because there had been a change
in circumstance. Father stated that he had waived his
reunification services based on “an agreement” that the
permanent plan would be legal guardianship but that the
maternal grandparents had “reneged on that agreement . . . .”
Father’s counsel added that it would be in the child’s best
interest to grant the petition because father had been visiting her
“on an almost weekly basis” and the two shared “a bond.”




                                 7
       Counsel for the child requested that the petition be denied.
Counsel argued that granting the petition was not in the child’s
best interest because she had been very clear that she wanted to
be adopted by maternal grandparents. The Department joined in
child’s counsel’s argument.
       Following argument, the juvenile court denied father’s
section 388 petition. The court agreed there was a change in
circumstance because the Department’s recommended permanent
plan had changed from legal guardianship to adoption. The court
concluded, however, that it would not be in the child’s best
interest for father to receive reunification services. The court
noted that the child “unequivocally stated multiple times she
wishe[d] to be adopted by her current caregivers. While they are
her maternal grandparents, [she] does not refer to them as
grandparents, but as mom and dad. In addition, she has been
living with them since she was a day old.” The court found that
while father’s communication and contact with the child was
fairly consistent, it was not enough to overcome the best interests
of the child.
       The juvenile court then proceeded to conduct the section
366.26 hearing. After hearing arguments by counsel, the court
found that the child was adoptable and that no exception to
adoption applied. It therefore ordered parental rights
terminated. Father timely appealed.




                                 8
                        III. DISCUSSION

       Father contends that the juvenile court applied the wrong
legal standard when it denied his motion to withdraw his waiver
of reunification services. We agree.
       “There is no provision in the [Welfare and Institutions]
[C]ode or the Rules of Court for withdrawal of a waiver [of
reunification services.] [Citations.] . . . . Surely [allowing such a
withdrawal] would be permissible in appropriate cases where the
requirements of the statute were not satisfied or a parent was
coerced or misled into waiving her rights.” (Cynthia C. v.
Superior Court (1999) 72 Cal.App.4th 1196, 1200 (Cynthia C.).)
We review the juvenile court’s denial of a motion to withdraw a
waiver of reunification services for an abuse of discretion. (See
id. at p. 1201.) A court abuses its discretion when it applies the
wrong legal standard. (Costco Wholesale Corp. v. Superior Court
(2009) 47 Cal.4th 725, 733; In re. M.W. (2018) 26 Cal.App.5th
921, 932.)
       Although he styled his motion as a petition to change a
prior order pursuant to section 388, father sought to withdraw
his prior waiver of reunification services; and, the “name of a
motion is not controlling . . . .” (Powell v. County of Orange (2011)
197 Cal.App.4th 1573, 1577.) The juvenile court considered the
best interest of the child but that is not the determinative issue.
The court needed to make a finding on whether father had
established that he had been misled when he waived
reunification services pursuant to Cynthia C., supra, 72
Cal.App.4th at page 1200. Accordingly, we will remand for the
court, in the first instance, to exercise its discretion whether to




                                 9
grant father’s motion to withdraw his waiver. (See In re
Donnovan J. (1997) 58 Cal.App.4th 1474, 1478.)3




3     Father’s challenge to the court’s order terminating his
parental rights is based solely on his argument that the court
erred in denying his request to withdraw his waiver of
reunification services.




                               10
                      IV. DISPOSITION

      The orders denying father’s section 388 petition and
terminating his parental rights are conditionally reversed and
remanded for the juvenile court to exercise its discretion whether
to grant or deny father’s request to withdraw his waiver of
reunification services pursuant to Cynthia C., supra, 72
Cal.App.4th at page 1200. If the request to withdraw the waiver
is denied, the court may reinstate the order terminating father’s
parental rights. If the request to withdraw the waiver is granted,
the court shall conduct further proceedings consistent with this
opinion.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                               11